DONALDSON, Chief Justice.
Claimants-appellants filed an application for a hearing with the Industrial Commission in the form of a class action claim for named individuals and those similarly situated. The claimant class was allegedly entitled to or was to become entitled to increases in workmen’s compensation death benefits under I.C. §§ 72 — 409 and 72-413. The defendant class was allegedly comprised of those sureties or self-insured employers who have incurred or will incur a responsibility to pay workmen’s compensation death benefits. The Industrial Commission filed an order which adjudged and decreed that the Industrial Commission does not have the authority to entertain a class action type proceeding.1 Claimants-appellants appeal. We affirm.
The issue presented on appeal is simple— whether the Industrial Commission has the authority which must be exercised to entertain a class action type proceeding concerning a controversy arising under the Idaho workmen’s compensation law.
The Industrial Commission has broad jurisdiction under the workmen’s compensation law. I.C. § 72-707. I.C. § 72-707 provides:
“All questions arising under this law, if not settled by agreement or stipulation of the interested parties with the approval of the commission, except as otherwise herein provided, shall be determined by the commission.”
However broad, subject matter jurisdiction does not mandate that specific procedural devices be available or employed. The sole issue on appeal concerns procedure before the Industrial Commission. A class action under a rule such as I.R.C.P. 23 is a procedural rule to permit one or more members of a class to sue or to be sued as representative parties on behalf of all members of the class. It does not relate to the subject matter jurisdiction of the issues presented by the case, but relates only to how those issues may be presented to the adjudicatory body. The workmen’s compensation law does not specifically mandate that the Industrial Commission entertain class action proceedings. Proceedings before the Industrial Commission “shall be as summary and simple as reasonably may be and as far as possible in accordance with the rules of equity.” I.C. § 72-708. The Industrial Commission has been granted the “authority to promulgate and adopt reasonable rules and regulations for effecting the purposes of this act.” I.C. § 72-508.
The Industrial Commission has the power to adopt a rule which would permit a class action proceeding before it, but the fact remains that it has not chosen to adopt such a rule. I.C. § 72-508. Because this inaction does not constitute a denial of due process, we refrain from disturbing the commission’s order.2 Affirmed.
No costs on appeal.
No attorney fees on appeal.
SHEPARD and BAKES, JJ., concur.

. In substance, the order of the Industrial Commission which “ORDERED, ADJUDGED and DECREED that the Industrial Commission does not have authority to entertain a Class Action type proceeding” functioned as a dismissal on jurisdictional grounds and therefore was a final order of the Industrial Commission properly appealable to this Court. I.A.R. 11(d).


. We do not address the merits and note without deciding that the individual claimants may yet obtain relief under I.C. § 72-719.
Also in a proper case, involving a decision upon the merits by the Industrial Commission, an appeal may lie to this Court pursuant to I.C. § 72-724 wherein the statutory provisions relating to death benefits under the workmen’s compensation law could be reviewed.